Citation Nr: 0810194	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-19 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C, to include 
as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1977.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2006, it was remanded to the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO) for further development and 
readjudication as to the issues of entitlement to service 
connection for a skin disability, to include as secondary to 
exposure to herbicide agents, and hepatitis C, to include as 
secondary to exposure to herbicide agents.  

Following the completion of the requested development, a July 
2007 rating decision granted the claim of service connection 
for a skin rash, evaluated as 0 percent disabling, effective 
from January 2004.  Given that the grant of service 
connection is considered a full grant of benefits sought on 
appeal, that issue is no longer in appellate status.  A July 
2007 supplemental statement of the case was issued that 
continued the denial of service connection for hepatitis C, 
and the case was returned to the Board.  


FINDINGS OF FACT

Hepatitis C was not shown in service or for many years after 
service, and any current hepatitis C is unrelated to service 
or a disease or injury of service origin, including the 
veteran's presumed exposure to herbicide agents.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service, and such may not be presumed to have been so 
incurred including as secondary to herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for hepatitis C, to 
include as a result of exposure to herbicides.  In the 
interest of clarity, the Board will initially address the 
matter of whether this case has been appropriately developed 
for appellate purposes.  Thereafter, the Board will present 
pertinent laws and regulations and analyze the veteran's 
claim.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-initial-
adjudication notice by letters dated in April 2004, May 2006 
and September 2006.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the claim.  

Given that some of the foregoing notices came after the 
initial adjudication, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the appellant 
because the veteran's claim was subsequently adjudicated by 
the RO (see the July 2007 supplemental statement of the 
case), and because he had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, he had the opportunity to submit additional argument and 
evidence.  See for example the transcript of the April 2006 
Board hearing.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology of 
the disability in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability was incurred during active service or, 
if preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Special Agent Orange Exposure Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no evidence of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus (adult 
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
prostate cancer, chronic lymphocytic leukemia, porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  Note 2 states that for 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  

Notwithstanding the foregoing, the appellant is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Analysis

The veteran contends that he has hepatitis C that he 
attributes to service, and in particular, he asserts that it 
was either his exposure to blood and other body fluids as a 
part of his duties in Vietnam involving the evacuation of 
wounded troops, or that it could be related to his presumed 
exposure to herbicide agents during service in Vietnam.  

With respect to Hickson element (1), the medical evidence 
includes the earliest diagnosis of hepatitis C in the claims 
file being contained in a September 2003 VA antibody test 
conducted after a May 2003 test had revealed slightly 
elevated SGPT liver enzymes.  The veteran was subsequently 
followed by the VA Medical Center for treatment and education 
pertaining to hepatitis C.  Although the results of screening 
tests in December 2006 were in the normal range during the 
most recent VA examination conducted in February 2007, given 
the prior positive diagnosis it may be conceded that Hickson 
element (1) has been satisfied with respect to hepatitis C.  

The veteran's period of active service from November 1973 to 
November 1977 included service in the Republic of Vietnam 
during the Vietnam War era.  Consequently, his exposure to 
herbicide agents during service is presumed.  However, 
hepatitis C is not a condition for which the Secretary has 
determined that a presumption of service connection is 
warranted.  

Service medical records do not reflect the diagnosis of or 
treatment for hepatitis C in service, but the veteran's 
available service personnel records indicate that his primary 
military occupational specialty in the Marine Corps was 
rifleman.  As noted, the veteran did serve in the Republic of 
Vietnam and his exposure to herbicide agents is presumed.  
Further, during testimony before the Board in April 2006, the 
veteran asserted that he frequently came in contact with the 
blood of wounded servicemen.  The veteran also reported in 
July 2004, that his risk factors for hepatitis C included 
intranasal cocaine use, high-risk sexual activity, tattoos or 
body piercings, sharing razor blades, and five blood 
transfusions between 1986 and 1996.  For purposes of 
analysis, however, the Board may assume without proving the 
credibility of the veteran's statements with respect to his 
contact with wounded troops in service.  In the Hickson 
analysis, element (2) is satisfied.  

Where the veteran's claim is clearly lacking, however, is the 
critical failure to satisfy Hickson element (3), namely, 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  

There is no competent medical evidence that relates the 
veteran's current hepatitis C disability to the veteran's 
period of active service, including his presumed exposure to 
herbicide agents.  

The only opinions which purport to make such a connection are 
those of the veteran himself and his representative.  As 
noted above, the veteran and his service representative 
allege that his hepatitis C could be attributed to exposure 
to potentially infected blood of wounded servicemen, or in 
the alternative could be related to his presumed exposure to 
herbicides.  Lay persons, such as the veteran and his 
representative, are not competent to offer evidence that 
requires medical knowledge, such as the cause of the 
hepatitis C infectious disorder.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The medical evidence, in fact, serves to contradict the 
veteran's contention that his current hepatitis C is related 
to service.  

In February 2007, the veteran underwent a VA examination for 
the purpose of obtaining a medical opinion on the matter.  
The veteran reported that he had attempted to donate blood in 
1979 or 1980, but was rejected because he tested positive for 
"what he thinks was hepatitis B at the time."  Following a 
review of the veteran's claims folder and the examination of 
the veteran, the examiner concluded that since the diagnosis 
of hepatitis C was first established in 2003 and may have 
occurred in 1979 or 1980 if the tests at a blood bank in 
Tulsa were positive (as reported by the veteran), it is less 
likely than not that hepatitis was contracted during the 
veteran's military career.  The VA examiner explained further 
that hepatitis C is an infection and could not be contracted 
by exposure to Agent Orange or other herbicides or chemical 
contacts.  The examiner noted that current tests for 
hepatitis B did not show any evidence of infection.  The 
examiner went on to opine that hepatitis C is not likely 
related to the veteran's service-connected exposures, but it 
is more likely than not that it was contracted during the 
time the veteran had back surgeries between 1986 and 1992.  
The examiner did concede that tests for hepatitis C were not 
available in 1979 or 1980.  The veteran's representative 
argues that the lack of available testing for hepatitis C in 
1980 supports the veteran's assertion that he had hepatitis C 
in 1979 or 1980 when he was rejected from donating blood 
because he testing positive for what he thinks was hepatitis 
B at the time."  The fact that tests for hepatitis C were 
not available in 1979 is of little consequence since there 
remains no competent evidence relating the veteran's 
hepatitis C to his period of service.  The Board also notes 
that the VA opinion was offered by a medical professional, 
and founded upon a review of the claims folder, to include 
the service medical records, and the examination of the 
veteran.  It is thus deemed to be of high probative value.  

In short, although there is current diagnosis of hepatitis C, 
there is no medical evidence of a nexus between the veteran's 
service, including his presumed exposure to herbicide agents, 
and any current hepatitis C.  To the contrary, the medical 
evidence shows that hepatitis C was not shown for many years 
following service, and has never been attributed to service.  
In fact, the only competent evidence on the issue is a 
medical opinion that it is not related to service, but to 
other unrelated physical causes.  

The preponderance of the evidence is against the claim for 
service connection for hepatitis C; there is no doubt to be 
resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for hepatitis C is denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


